977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry CLIFTON, Plaintiff-Appellant,v.Warren ROBERTS, Sheriff;  Sammy Jackson;  Alex Leech,Defendants-Appellees.
No. 92-6016.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.   A review of the documents before the court indicates that Clifton appealed on August 3, 1992, from the district court's orders entered July 24, 1992, denying him appointment of counsel, denying recusal and awarding reasonable expenses incurred by defendants as a result of Clifton's failure to provide adequate responses to discovery.


2
This court lacks jurisdiction in this appeal.   Neither of the orders appealed are of the type of subject matter which is immediately reviewable prior to the entry of the decision.   An order denying recusal is not immediately appealable.   In re City of Detroit, 828 F.2d 1160, 1165-66 (6th Cir.1987) (per curiam);   City of Cleveland v. Krupansky, 619 F.2d 576, 578-79 (6th Cir.)  (per curiam), cert. denied, 449 U.S. 834 (1980).   Nor is the denial of a motion for appointment of counsel immediately appealable.   Henry v. City of Detroit Manpower Dept. 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).   Generally, an order imposing sanctions against a party for failure to comply with discovery requests is not appealable.   G.J.B. & Assocs. v. Singleton, 913 F.2d 824, 827 (10th Cir.1990);   Robinson v. Tanner, 798 F.2d 1378, 1380-81 (11th Cir.1986) (per curiam), cert. denied, 481 U.S. 1039 (1987);   Eastern Maico Distribs., Inc. v. Maico-Fahzeugfabrik, G.m.b.H., 658 F.2d 944, 947 (3d Cir.1981).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.   Rule 8(a), Rules of the Sixth Circuit.